Exhibit Great Plains Energy Incorporated Kansas City Power & Light Company Annual Incentive Plan Amended effective as of January 1, 2007 Objective The Great Plains Energy and Kansas City Power & Light Company (KCP&L) Annual Incentive Plan (“Plan”) is designed to motivate and reward senior management to achieve specific key financial and business goals and to also reward individual performance.By providing market-competitive target awards, the Plan supports the attraction and retention of senior executive talent critical to achieving Great Plains Energy‘s strategic business objectives. Eligible participants include executives and other key employees of Great Plains Energy, KCP&L, and Strategic Energy L.L.C. (SE) (“participants”), as approved by the Compensation and Development Committee (“Committee”) of the Board of Directors. Target Awards Target award levels are approved by the Committee and set as a percentage of the participant’s base salary.Percentages will vary based on level of responsibility, market data and internal comparisons. Plan Year and Incentive Objectives The fiscal year (“Plan Year”) of the Plan will be the fiscal year beginning on January 1 and ending on December 31.Within the first 90 days of the Plan Year, the Committee will approve specific annual objectives and performance targets that are applicable to each participant.Annual objectives will include core earnings as a financial objective weighted at 40% and relating to the earnings for the participant’s primary business or as determined by the Committee; 40% reflecting key Great Plains Energy, KCP&L, and/or SE business objectives; and 20% as a discretionary individual component.Each objective is subject to an established threshold, target, and maximum level.Each participant will be provided a copy of the applicable objectives and targets within the first 90 days of the year.Objectives, thresholds, targets and maximums for each Plan Year will be fixed for the Plan Year and will be changed only upon the approval of the Committee. Payment of Awards Approved awards will be payable to each participant as soon as practicable after the end of the Plan Year and after the Committee has certified the extent to which the relevant objectives were achieved.The awards will be paid in a lump sum cash payment unless otherwise deferred under the Deferred Compensation Plan. The size of an individual participant’s award will be determined based on performance against the specific objectives and performance targets approved by the Committee.Assuming the threshold level for core earnings is met, each goal will pay out at 100% for target levels of goal performance; 50% for threshold levels of goal performance; and 200% for a maximum level of goal performance.Awards will be extrapolated for performance between threshold and target, and between target and superior levels.Individual awards will not be paid if the threshold level of core earnings is not met. An award for a person who becomes a participant during a Plan Year will be prorated unless otherwise determined by the Committee.A participant who retires during a Plan Year will receive a prorated award as of his or her retirement date unless otherwise determined by the Committee.Prorated awards will be payable in the event of death or disability of the employee.A participant who leaves the Company prior to December 31 of a Plan Year for any reason other than retirement, death, or disability will forfeit any award unless otherwise determined by the Committee in its sole discretion. The Company may deduct from any award all applicable withholding and other taxes. Administration The Committee has the full power and authority to interpret the provisions of the Plan and has the exclusive right to modify, change, or alter the plan at any time. 2008 Annual Incentive Plan - Officers Objectives Weighting Threshold Target Superior 40% of Payout Core Financial Objectives 1. GPE Core Earnings per Share1 40% $1.60 $1.67 $1.77 40% 40% of Payout Key Business Objectives 2. SAIDI(system-wide reliability in minutes) 5% 99.5 95.5 90.0 3. % Equivalent Availability -coal & nuclear (plant performance) 10% 77.25% 80.0% 82.0% 4. OSHA Incident Rate 10% 4.0 3.4 3.1 5. JD Power Cust. Satisfaction Index - residential cust sat 5% Bottom Half of Tier II Top Half of Tier II Tier I 6. Comprehensive Energy Plan Progress 10% Qualitative Measure Judgment made on collective work progress 40% 20% of Payout Individual Performance 7. Individual Performance 20% Discretionary Discretionary Discretionary 20% 1 The range provided for the core earnings per share objective is for incentive compensation purposes.The range is subject to change at any time by the Compensation and Development Committee of the Board of Directors prior to the actual payment of annual incentive compensation.Due to the Aquila transaction as well as the sale of Strategic Energy, Great Plains Energy has not, and will not, issue earnings guidance for 2008. The range does not constitute, and should not be construed as, any guidance, projection or estimate of expected core earnings per share. Adopted
